FILED
                            NOT FOR PUBLICATION                              MAY 09 2011

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CARLOS ALFREDO ANDRADE-                          No. 08-71444
POCASANGRE,
                                                 Agency No. A029-255-476
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 6, 2011 **
                               Pasadena, California

Before: SILVERMAN, TALLMAN, and CLIFTON, Circuit Judges.

       Carlos Andrade-Pocasangre petitions for review of the BIA’s denial of his

motion to reopen as untimely. We deny the petition.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      A motion to reopen must generally be filed within 90 days of the final order

of removal or deportation. 8 C.F.R. § 1003.23(b)(1). This time limit does not apply

where an alien seeks reopening to apply for asylum, withholding of removal, or

protection under Convention Against Torture, and is based on “changed country

conditions arising in the country of nationality or the country to which removal has

been ordered, if such evidence is material and was not available and could not have

been discovered or presented at the previous proceeding.” 8 C.F.R.

§ 1003.23(b)(4)(i).

      Petitioner does not qualify for this exception for at least two reasons.

Petitioner fails to allege facts that would place him within a protected social group.

See Grava v. I.N.S., 205 F.3d 1177, 1181 n. 3 (9th Cir. 2000) (“Purely personal

retribution is, of course, not persecution on account of political opinion.”); Santos-

Lemus v. Mukasey, 542 F.3d 738, 747 (9th Cir. 2008) (“Without evidence of an

actual political opinion or motive in [petitioner’s] or the gang’s actions, his claim

fails.”). Moreover, Petitioner has alleged only changed personal circumstances, not

changed country circumstances. See He v. Gonzales, 501 F.3d 1128, 1132 (9th Cir.

2007) (holding that a “self-induced change in personal circumstances” does not

qualify as a change in country circumstances). The BIA therefore did not abuse its

discretion in denying his motion to reopen as untimely. See Rodriguez-Lariz v.


                                           2
I.N.S., 282 F.3d 1218, 1222 (9th Cir. 2002) (“[The Ninth Circuit] reviews the

BIA’s ruling on a motion to reopen for an abuse of discretion.”).

      Petitioner’s motion for stay of removal is denied.

      PETITION DENIED.




                                         3